Exhibit 10.1

Execution Copy

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered as of May 31, 2012, by
and between Claire’s Stores, Inc., a Florida corporation (the “Company”), and
James D. Fielding (the “Executive”).

WHEREAS, the Company desires to employ the Executive on the terms and subject to
the conditions set forth herein and the Executive has agreed to be so employed.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

1. Employment of Executive; Duties.

1.1 Title. During the Employment Period (as defined in Section 2 hereof), the
Executive shall serve as Chief Executive Officer of the Company. Prior to the
initial annual meeting of stockholders following an initial public offering of
the stock of the Company (“IPO”), if any, the Executive shall serve as a member
of the Board of Directors of the Company (the “Board”), so long he remains the
Chief Executive Officer of the Company. Subsequent to an IPO, the Company shall
nominate the Executive for election at each relevant meeting of stockholders to
serve as a member of the Board as long as he continues to serve as the Company’s
Chief Executive Officer.

1.2 Duties.

(a) During the Employment Period, the Executive shall have overall
responsibility for the business affairs and activities of the Company and its
direct and indirect subsidiaries, and shall do and perform all services and acts
necessary or advisable to fulfill the duties and responsibilities of the
Executive’s position and shall render such services on the terms set forth
herein. In addition, the Executive shall have such other executive and
managerial powers and duties as may be assigned to the Executive by the Board,
commensurate with the Executive serving as Chief Executive Officer. Except for
sick leave, reasonable vacations and excused leaves of absence, the Executive
shall, throughout the Employment Period, devote the whole of the Executive’s
working time, attention, knowledge and skills faithfully, and to the best of the
Executive’s ability, to the duties and responsibilities of the Executive’s
positions in furtherance of the business affairs and activities of the Company
and its subsidiaries. Subject to the consent of the Board, the Executive shall
be permitted to serve on one charitable or civic board so long as such service
does not interfere with Executive’s duties hereunder or violate any covenant
contained in Section 5.

(b) During the Employment Period, the Executive’s principal place of employment
shall be at the Company’s office in Hoffman Estates, Illinois. The Executive
shall relocate his principal residence to the greater Chicago metropolitan area
within six months of the Effective Date.



--------------------------------------------------------------------------------

(c) The Executive shall at all times be subject to, comply with, observe and
carry out (i) the Company’s rules, regulations, policies and codes of ethics
and/or conduct applicable to its employees generally and in effect from time to
time and (ii) such rules, regulations, policies, codes of ethics and/or conduct,
directions and restrictions as the Board may from time to time reasonably
establish or approve generally for senior executive officers of the Company.

2. Term of Employment. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, commencing on June 18, 2012 (the
“Effective Date”). This Agreement shall govern the terms and conditions of the
Executive’s employment by the Company, and the termination thereof, during the
Term. The “Term” shall mean the period that commences on the Effective Date and
ends on the third anniversary thereof (the “Term”), provided that the Term shall
automatically be extended for successive one year periods unless either party
provides written notice (a “Notice of Non-Renewal”) at least ninety (90) days
prior to the expiration of the Term that the Term shall not be further extended.
The portion of the Term during which the Executive is actually employed by the
Company under this Agreement is referred to as the “Employment Period”.

3. Compensation and General Benefits.

3.1 Base Salary.

(a) During the Employment Period, the Company agrees to pay to the Executive an
annual base salary in an amount equal to $900,000 (such base salary, as may be
adjusted from time to time pursuant to Section 3.1(b), is referred to herein as
the “Base Salary”). The Executive’s Base Salary, less amounts required to be
withheld under applicable law, shall be payable in equal installments in
accordance with the Company’s normal payroll practices and procedures in effect
from time to time for the payment of salaries to officers of the Company, but in
no event less frequently than monthly.

(b) The Board or its Compensation Committee shall review the Executive’s
performance on an annual basis and, based on such review, may change the Base
Salary, as it, acting in its sole discretion, shall determine to be reasonable
and appropriate.

3.2 Bonus.

(a) Upon commencement of employment, the Executive shall receive a one-time
bonus of $500,000. This bonus will be paid with the first regular payroll date
following the Effective Date. If the Executive’s employment terminates under
Section 4.4 prior to the first anniversary of the Effective Date, the Executive
shall be required to repay 100% ($500,000) of this bonus, and if such
termination occurs on or after the first anniversary of the Effective Date but
prior to the second anniversary of the Effective Date, the Executive shall be
required to repay to the Company 50% ($250,000) of this bonus.

 

2



--------------------------------------------------------------------------------

(b) Pursuant to the Company’s Annual Incentive Plan (the “AIP”), with respect to
each fiscal year of the Company that ends during the Employment Period, the
Executive shall be eligible to receive from the Company an annual performance
bonus (the “Annual Bonus”) based upon the Company’s attainment of annual goals
established by the Board or its Compensation Committee, which may include the
Company’s comparable store sales, earnings before interest, taxes, depreciation
and amortization (“EBITDA”) and/or cash generation goals. The Executive’s target
Annual Bonus shall be one hundred percent (100%) of the Executive’s Base Salary
if the Company meets targeted levels of performance to be determined by the
Board or the Compensation Committee for the applicable year. The Board or the
Compensation Committee will also establish threshold and stretch performance
levels which, if achieved, will entitle the Executive to an Annual Bonus equal
to 50% and 150%, respectively, of Executive’s Base Salary. Notwithstanding the
foregoing, the Annual Bonus for the Company’s fiscal year that includes the
Effective Date (the “First Year Bonus”) shall be no less than 100% of the Base
Salary actually paid to the Executive during such fiscal year. Any Annual Bonus
earned shall be payable in full as soon as reasonably practicable following the
determination thereof, but in no event later than April 15 of the following year
(unless administratively impracticable to do so because the Company’s results
for the applicable year had not yet been finalized) and in accordance with the
Company’s normal payroll practices and procedures. Except as otherwise expressly
provided in the AIP and Section 4 hereof, any Annual Bonus (or portion thereof)
payable under this Section 3.2 shall not be earned and payable unless the
Executive is employed by the Company on the last day of the period to which such
Annual Bonus relates, provided that no Annual Bonus for any preceding period
shall be payable if the Executive’s employment is terminated for Cause.

3.3 Expenses.

(a) In addition to any amounts to which the Executive may be entitled pursuant
to the other provisions of this Section 3 or elsewhere herein, the Executive
shall be entitled to receive reimbursement from the Company for all reasonable
and necessary expenses incurred by the Executive during the Term in performing
the Executive’s duties hereunder on behalf of the Company, subject to, and
consistent with, the Company’s policies for expense payment and reimbursement,
in effect from time to time.

(b) Until the earlier of the date that is six months after the Effective Date,
or the date the Executive relocates his principal residence to the greater
Chicago metropolitan area, the Executive shall also be entitled to reimbursement
for temporary living expenses, including the reasonable costs to rent an
apartment and a car. Expense reimbursement amounts described in this
Section 3.3(b) and in Section 3.4 for relocation costs shall be grossed-up to
the extent includible in Executive’s income, so that the net amount received by
the Executive (after payment of Executive’s state and federal taxes) will equal
the actual amount of such expenses.

 

3



--------------------------------------------------------------------------------

(c) In addition, the Company shall pay the legal expenses incurred by the
Executive in connection with the negotiation and documentation of this Agreement
(including all Exhibits thereto), up to a maximum of $15,000.

3.4 Benefits During the Employment Period, in addition to any amounts to which
the Executive may be entitled pursuant to the other provisions of this Section 3
or elsewhere herein, the Executive shall be entitled to participate in, and to
receive benefits under, any benefit plans, arrangements or policies made
available by the Company to its senior executive officers generally, subject to
and on a basis consistent with the terms, conditions and overall administration
of each such plan, arrangement or policy. The Executive shall be entitled to
relocation benefits in accordance with Holding’s executive relocation policy.

3.5 Employee Stock Options.

(a) Claire’s, Inc. (the “Company Parent”) has adopted a stock option plan, in
the form attached hereto as Exhibit A (the “Plan”), for the grant of stock
options to employees or directors of the Company or of any subsidiary of the
Company to purchase shares of Common Stock of the Company Parent (the “Common
Stock”).

(b) On or promptly after the Effective Date, pursuant to the Plan, the Executive
shall be granted nonqualified options to purchase 1,050,000 shares of Common
Stock at a price per share equal to the greater of $10, or the fair market value
per share based on an independent valuation to be completed prior to, or
promptly after, the Effective Date, of which 500,000 shall be subject to time
vesting, 500,000 shall be subject to performance vesting, and 50,000 shall be
immediately vested in connection with the investment referred to in Section 3.6,
as further provided, and subject to such other terms, as set forth in the Option
Grant Letter attached hereto as Exhibit B. If the exercise price for the options
is greater than $10 per share, the parties will discuss in good faith additional
or alternative arrangements that are intended to preserve the economic value of
the options at an exercise price equal to $10 per share.

3.6 Stock Investment. On or promptly after the Effective Date, the Executive
shall purchase 30,000 shares of Common Stock for aggregate cash consideration of
$300,000, and as soon as practicable thereafter, the Executive will purchase an
additional 20,000 shares of Common Stock for aggregate cash consideration of
$200,000 (each, a “Stock Purchase”, and the purchase for 20,000 shares, the
“Second Stock Purchase”). Each Stock Purchase shall be effected by execution of
a Stock Purchase Agreement in the form attached hereto as Exhibit C. If the
Second Stock Purchase has not been completed by the time the First Year Bonus is
paid, the First Year Bonus, after reduction for withholding taxes, will be
further reduced by $200,000, which will be treated as payment for the Second
Stock Purchase.

4. Termination.

4.1 General. The employment of the Executive hereunder (and the Employment
Period) shall terminate as provided in Section 2 hereof, unless earlier
terminated in accordance with the provisions of this Section 4.

 

4



--------------------------------------------------------------------------------

4.2 Death or Disability of the Executive.

(a) The employment of the Executive hereunder (and the Employment Period) shall
terminate upon (i) the death of the Executive and (ii) at the option of the
Company, upon not less than fifteen (15) days’ prior written notice to the
Executive or the Executive’s personal representative or guardian, if the
Executive suffers a “Total Disability” (as defined in Section 4.2(b) hereof).
Upon termination for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be, a prorated
share of the Annual Bonus pursuant to Section 3.2 hereof (based on the period of
actual employment) that the Executive would have been entitled to had the
Executive worked the full year during which the termination occurred, which
bonus shall be based on actual performance of the Company for the year of such
termination. Any bonus shall be payable as soon as reasonably practicable
following the determination thereof, but in no event later than April 15 of the
following year (unless administratively impracticable to do so because the
Company’s results for the applicable year had not yet been finalized), and in
accordance with the Company’s normal payroll practices and procedures.

(b) For purposes of this Agreement, “Total Disability” shall mean (i) if the
Executive is subject to a legal decree of incompetency (the date of such decree
being deemed the date on which such disability occurred), (ii) the written
determination by a physician selected by the Company and acceptable to Executive
(which acceptance shall not be unreasonably withheld), (which expense shall be
paid by the Company) that, because of a medically determinable disease, injury
or other physical or mental disability, the Executive is unable substantially to
perform, with or without reasonable accommodation, the material duties of the
Executive required hereby, and that such disability has lasted for ninety
(90) consecutive days or any one hundred twenty (120) days during the
immediately preceding twelve (12)-month period or is, as of the date of
determination, reasonably expected to last six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information or (iii) Executive’s qualifying for benefits under the Company’s
long-term disability coverage, if any. In conjunction with determining mental
and/or physical disability for purposes of this Agreement, the Executive hereby
consents to (x) any examinations that the Company reasonably determines are
relevant to a determination of whether the Executive is mentally and/or
physically disabled or are required by the Company physician, (y) furnish such
medical information as may be reasonably requested and (z) waive any applicable
physician patient privilege that may arise because of such examination. All
expenses incurred by the Executive under this subsection shall be paid by the
Company.

4.3 Termination by the Company Without Cause, Non-Renewal of the Agreement by
the Company, Resignation by the Executive For Good Reason.

(a) The Company may terminate the Executive’s employment without “Cause” (as
defined in Section 4.3(g)), and thereby terminate the Executive’s employment
(and the Employment Period) under this Agreement at any time with no requirement
for notice to the Executive.

 

5



--------------------------------------------------------------------------------

(b) Pursuant to Section 2, the Company may terminate the Executive upon
expiration of the Term by providing a Notice of Non-Renewal.

(c) The Executive may resign, and thereby terminate the Executive’s employment
(and the Employment Period), at any time for “Good Reason” (as defined in
Section 4.3(f) hereof), upon not less than thirty (30) days’ prior written
notice to the Company specifying in reasonable detail the reason therefore;
provided, however, that the Company shall have a reasonable opportunity to cure
any such Good Reason (provided such Good Reason is capable of being cured)
within such thirty (30) day notice period after the Company’s receipt of such
notice; and provided further that, if the Company is not seeking to cure, the
Company shall not be obligated to allow the Executive to continue working during
such period and may, in its sole discretion, accelerate such termination of
employment (and the Employment Period) to any date during such period. Executive
may not terminate employment under this Agreement for Good Reason regarding any
of the Company’s acts or omissions of which Executive had actual notice for
sixty (60) days or more prior to giving notice of termination for Good Reason.

(d) In the event the Executive’s employment is terminated pursuant to this
Section 4.3, then, subject to Section 4.3(e) hereof, the following provisions
shall apply:

(i) The Company shall continue to pay the Executive the Base Salary to which the
Executive would have been entitled pursuant to Section 3.1 hereof (at the Base
Salary rate during the year of termination) for a eighteen (18)-month period
following such date of termination, with all such amounts payable in accordance
with the Company’s normal payroll practices and procedures in the same manner
and at the same time as though the Executive remained employed by the Company.

(ii) In the event the Executive’s employment is terminated pursuant to this
Section 4.3, and if the Company has previously effected reductions in the
Executive’s Base Salary and the base salary of all senior executives of the
Company, which reductions were substantially similar, then the Base Salary rate
for purposes of Section 4.3(d)(i) or (ii) hereof shall be the Base Salary rate
in effect immediately prior to such reductions.

(iii) The Company shall pay to the Executive a prorated share of the Annual
Bonus pursuant to Section 3.2 hereof (based on the period of actual employment)
that the Executive would have been entitled to had the Executive worked the full
year during which the termination occurred, based on actual performance of the
Company for the year of such termination. The bonus shall be payable as soon as
reasonably practicable following the determination thereof, but in no event
later than April 15 of the following year (unless administratively impracticable
to do so because the Company’s results for the applicable year had not yet been
finalized), and in accordance with the Company’s normal payroll practices and
procedures.

 

6



--------------------------------------------------------------------------------

(iv) If the Executive elects continuation coverage (with respect to the
Executive’s coverage and/or any eligible dependent coverage) under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA Continuation
Coverage”) with respect to the Company’s group health insurance plan, the
Executive shall be responsible for payment of the monthly cost of COBRA
Continuation Coverage. Unless prohibited by law, the Company shall reimburse the
Executive for any portion of the monthly cost of COBRA Continuation Coverage
that exceeds the amount of the monthly health insurance premium (with respect to
the Executive’s coverage and/or any eligible dependent coverage) payable by the
Executive immediately prior to the date of Executive’s termination, such
reimbursements to continue for a period of eighteen (18) months. The Company
shall pay the reimbursements on a monthly basis in accordance with the Company’s
normal payroll practices and procedures.

(e) As a condition precedent to the Executive’s right to receive the benefits
set forth in Section 4.3(d) hereof, the Executive agrees to execute, no later
than thirty (30) days following the date of the Executive’s termination of
employment, a release of the Company and its respective Affiliates, officers,
directors, stockholders, employees, agents, insurers, representatives and
successors from and against any and all claims that the Executive may have
against any such Person (as defined in Section 5.4(f) hereof) relating to the
Executive’s employment by the Company and the termination thereof, in the form
attached hereto as Exhibit D, as such form may be amended from time to time to
comply with changes in law.

(f) For purposes of this Agreement, the Executive would be entitled to terminate
the Executive’s employment for “Good Reason” if without the Executive’s prior
written consent:

(i) the Company fails to comply with any material obligation imposed by this
Agreement;

(ii) the Company effects a reduction in the Executive’s Base Salary, unless all
senior executives of the Company receive a substantially similar reduction in
base salary; or

(iii) the Company requires the Executive to be based (excluding regular travel
responsibilities) at any office or location more than 75 miles outside of
Hoffman Estates, Illinois, provided that the Executive had previously relocated
his principal residence to the greater Chicago metropolitan area.

(g) For purposes of this Agreement, “Cause” means the occurrence of any one or
more of the following events:

(i) an act of fraud, embezzlement, theft or any other material violation of law
that occurs during or in the course of Executive’s employment with the Company;

 

7



--------------------------------------------------------------------------------

(ii) intentional damage to the Company’s assets;

(iii) intentional disclosure of the Company’s confidential information contrary
to the Company’s policies;

(iv) material breach of Executive’s obligations under this Agreement (including,
without limitation, failure by the Executive to relocate his principal residence
as required by Section 1.2(b));

(v) intentional engagement in any activity which would constitute a breach of
Executive’s duty of loyalty or of your obligations under this Agreement;

(vi) material breach of any material policy of the Company or its subsidiaries
that has been communicated to the Executive in writing;

(vii) the willful and continued failure to substantially perform Executive’s
duties for the Company (other than as a result of incapacity due to physical or
mental illness); or

(viii) willful conduct by Executive that is demonstrably and materially
injurious to the Company, monetarily or otherwise.

For purposes of this Section 4.3(f), an act, or a failure to act, shall not be
deemed “willful” or “intentional” unless it is done, or omitted to be done, by
Executive in bad faith or without a reasonable belief that Executive’s action or
omission was in the best interest of the Company. Failure to meet performance
standards or objectives, by itself, does not constitute “Cause”.

4.4 Termination For Cause, Voluntary Resignation Other Than For Good Reason or
Election Not to Extend the Term by the Executive.

(a) (i) the Company may, upon action of the Board, terminate the employment of
the Executive (and the Employment Period) at any time for “Cause,” (ii) the
Executive may voluntarily resign other than for Good Reason and thereby
terminate the Executive’s employment (and the Employment Period) under this
Agreement at any time upon not less than thirty (30) days’ prior written notice
or (iii) the Executive may provide a Notice of Non-Renewal pursuant to Section 2
hereof, in which case the Executive’s employment will terminate upon expiration
of the Term then in effect at the time of such Notice of Non-Renewal.

(b) Upon termination by the Company for Cause, by the Executive as the result of
resignation for other than for Good Reason, or by the Executive at the end of
the Term following a Notice of Non-Renewal provided by the Executive, the
Executive shall be entitled to receive all amounts of earned but unpaid Base
Salary and benefits accrued and vested through the date of such termination.

 

8



--------------------------------------------------------------------------------

(c) Before the Company may terminate the Executive for Cause pursuant to
Section 4.4(a)(i), the Board shall deliver to the Executive a written notice of
the Company’s intent to terminate the Executive for Cause, and the Executive
shall have been given a reasonable opportunity to cure any such acts or
omissions (which are susceptible of cure as reasonably determined by the Board
by majority vote thereof) within thirty (30) days after the Executive’s receipt
of such notice.

4.5 Resignation from Officer Positions. Upon the termination of the Executive’s
employment for any reason (unless otherwise agreed in writing by the Company and
the Executive), the Executive will be deemed to have resigned, without any
further action by the Executive, from any and all officer, director and/or
director positions that the Executive, immediately prior to such termination,
(a) held with the Company or any of its Affiliates and (b) held with any other
entities at the direction of, or as a result of the Executive’s affiliation
with, the Company or any of its Affiliates. If for any reason this Section 4.5
is deemed to be insufficient to effectuate such resignations, then Executive
will, upon the Company’s request, execute any documents or instruments that the
Company may deem necessary or desirable to effectuate such resignations.

4.6 Section 409A of the Code. Notwithstanding anything to the contrary in this
Agreement, the parties mutually desire to avoid adverse tax consequences
associated with the application of Section 409A of the Code to this Agreement
and agree to cooperate fully and take appropriate reasonable actions that
preserve to the Executive, to the maximum extent practical, the full economic
benefit of this Agreement while avoiding any such consequences under
Section 409A of the Code, including delaying payments and reforming the form of
the Agreement if such action would reduce or eliminate taxes and/or interest
payable as a result of Section 409A of the Code. In this regard, notwithstanding
anything to the contrary in this Section 4, to the extent necessary to comply
with Section 409A of the Code, any payment required under this Section 4 shall
be deferred for a period of six (6) months, regardless of the circumstances
giving rise to or the basis for such payment.

5. Confidentiality, Work Product and Non-Competition and Non-Solicitation.

5.1 Confidentiality.

(a) In connection with the Executive’s employment with the Company, the Company
promises to provide the Executive with access to “Confidential Information” (as
defined in Section 5.4(d) hereof) in support of the Executive’s employment
duties. The Executive recognizes that the Company’s business interests require a
confidential relationship between the Company and the Executive and the fullest
practical protection and confidential treatment of all Confidential Information.
At all times, both during and after the Employment Period, the Executive shall
not directly or indirectly: (i) appropriate, download, print, copy, remove, use,
disclose, divulge, communicate or otherwise “Misappropriate” (as defined in
Section 5.4(e) hereof), any Confidential Information, including, without
limitation, originals or copies of any Confidential

 

9



--------------------------------------------------------------------------------

Information, in any media or format, except for the Company’s benefit within the
course and scope of the Executive’s employment or with the prior written consent
of a majority of the Board; or (ii) take or encourage any action that would
circumvent, interfere with or otherwise diminish the value or benefit of the
Confidential Information to any of the Company Parties (as defined in
Section 5.4(b) hereof).

(b) All Confidential Information, and all other information and property
affecting or relating to the business of the Company Parties within the
Executive’s possession, custody or control, regardless of form or format, shall
remain, at all times, the property of the respective Company Parties, the
appropriation, use and/or disclosure of which is governed and restricted by this
Agreement.

(c) The Executive acknowledges and agrees that:

(i) the Executive occupies a unique position within the Company, and the
Executive is and will be intimately involved in the development and/or
implementation of Confidential Information;

(ii) in the event the Executive breaches this Section 5.1 with respect to any
Confidential Information, such breach shall be deemed to be a Misappropriation
of such Confidential Information; and

(iii) any Misappropriation of Confidential Information will result in immediate
and irreparable harm to the Company.

(d) Upon receipt of any formal or informal request, by legal process or
otherwise, seeking the Executive’s direct or indirect disclosure or production
of any Confidential Information to any Person, the Executive shall promptly and
timely notify the Company and provide a description and, if applicable, hand
deliver a copy of such request to the Company. The Executive irrevocably
nominates and appoints the Company as the Executive’s true and lawful
attorney-in-fact to act in the Executive’s name, place and stead to perform any
act that the Executive might perform to defend and protect against any
disclosure of Confidential Information.

(e) At any time the Company may request, during or after the Employment Period,
the Executive shall deliver to the Company all originals and copies of
Confidential Information and all other information and property affecting or
relating to the business of the Company Parties within the Executive’s
possession, custody or control, regardless of form or format, including, without
limitation any Confidential Information produced by the Executive. Both during
and after the Employment Period, the Company shall have the right of reasonable
access to review, inspect, copy and/or confiscate any Confidential Information
within the Executive’s possession, custody or control.

(f) Upon termination or expiration of this Agreement, the Executive shall
immediately return to the Company all Confidential Information, and all other

 

10



--------------------------------------------------------------------------------

information and property affecting or relating to the business of the Company
Parties, within the Executive’s possession, custody or control, regardless of
form or format, without the necessity of a prior Company request.

(g) During the Employment Period, the Executive represents and agrees that the
Executive will not use or disclose any confidential or proprietary information
or trade secrets of others, including but not limited to former employers, and
that the Executive will not bring onto the premises of the Company or access
such confidential or proprietary information or trade secrets of such others,
unless consented to in writing by said others, and then only with the prior
written authorization of the Company.

5.2 Work Product/Intellectual Property.

(a) Assignment. The Executive hereby assigns to the Company all right, title and
interest to all “Work Product” (as defined in Section 5.4(h) hereof) that
(i) relates to any of the Company Parties’ actual or anticipated business,
research and development or existing or future products or services, or (ii) is
conceived, reduced to practice, developed or made using any equipment, supplies,
facilities, assets, information or resources of any of the Company Parties
(including, without limitation, any intellectual property rights).

(b) Disclosure. The Executive shall promptly disclose Work Product to the Board
and perform all actions reasonably requested by the Company (whether during or
after the Employment Period) to establish and confirm the ownership and
proprietary interest of any of the Company Parties in any Work Product
(including, without limitation, the execution of assignments, consents, powers
of attorney, applications and other instruments). The Executive shall not file
any patent or copyright applications related to any Work Product except with the
written consent of a majority of the Board.

5.3 Non-Competition and Non-Solicitation.

(a) In consideration of the Confidential Information being provided to the
Executive as stated in Section 5.1 hereof, and other good and valuable new
consideration as stated in this Agreement, including, without limitation,
employment and/or continued employment with the Company, and the business
relationships, Company goodwill, work experience, client, customer and/or vendor
relationships and other fruits of employment that the Executive will have the
opportunity to obtain, use and develop under this Agreement, the Executive
agrees to the restrictive covenants stated in this Section 5.3.

(b) From the Effective Date until the end of the Restricted Period (as defined
in Section 5.4(g) hereof), the Executive agrees that the Executive will not,
directly or indirectly, on the Executive’s own behalf or on the behalf of any
other Person, within the United States of America or in any other country or
territory in which the businesses of the Company are conducted:

(i) engage in a Competing Business (as defined in Section 5.4(c) hereof),
including, without limitation, by owning, managing, operating,

 

11



--------------------------------------------------------------------------------

controlling, being employed by, providing services as a consultant or
independent contractor to or participating in the ownership, management,
operation or control of any Competing Business;

(ii) induce or attempt to induce any customer, vendor, supplier, licensor or
other Person in a business relationship with any Company Party, for or with
which the Executive or employees working under the Executive’s supervision had
any direct or indirect responsibility or contact during the Employment Period,
(A) to do business with a Competing Business or (B) to cease, restrict,
terminate or otherwise reduce business with the Company for the benefit of a
Competing Business, regardless of whether the Executive initiates contact; or

(iii) (A) solicit, recruit, persuade, influence or induce, or attempt to
solicit, recruit, persuade, influence or induce anyone employed or otherwise
retained by any of the Company Parties (including any independent contractor or
consultant), to cease or leave their employment or contractual or consulting
relationship with any Company Party, regardless of whether the Executive
initiates contact for such purposes or (B) hire, employ or otherwise attempt to
establish, for any Person, any employment, agency, consulting, independent
contractor or other business relationship with any Person who is or was employed
or otherwise retained by any of the Company Parties (including any independent
contractor or consultant).

(c) The parties hereto acknowledge and agree that, notwithstanding anything in
Section 5.3(b)(i) hereof, (i) the Executive may own or hold, solely as passive
investments, securities of Persons engaged in any business that would otherwise
be included in Section 5.3(b)(i), as long as with respect to each such
investment the securities held by the Executive do not exceed five percent
(5%) of the outstanding securities of such Person and such securities are
publicly traded and registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and (ii) the Executive may serve on
the board of directors (or other comparable position) or as an officer of any
entity at the request of the Board; provided, however, that in the case of
investments otherwise permitted under clause (i) above, the Executive shall not
be permitted to, directly or indirectly, participate in, or attempt to
influence, the management, direction or policies of (other than through the
exercise of any voting rights held by the Executive in connection with such
securities), or lend the Executive’s name to, any such Person.

(d) The Executive acknowledges that (i) the restrictive covenants contained in
this Section 5.3 hereof are ancillary to and part of an otherwise enforceable
agreement, such being the agreements concerning Confidential Information and
other consideration as stated in this Agreement, (ii) at the time that these
restrictive covenants are made, the limitations as to time, geographic scope and
activity to be restrained, as described herein, are reasonable and do not impose
a greater restraint than necessary to protect the good will and other legitimate
business interests of the Company, including without limitation,

 

12



--------------------------------------------------------------------------------

Confidential Information (including trade secrets), client, customer and/or
vendor relationships, client and/or customer goodwill and business productivity,
(iii) in the event of termination of the Executive’s employment, the Executive’s
experiences and capabilities are such that the Executive can obtain gainful
employment without violating this Agreement and without the Executive incurring
undue hardship, (iv) based on the relevant benefits and other new consideration
provided for in this Agreement, including, without limitation, the disclosure
and use of Confidential Information, the restrictive covenants of this
Section 5.3, as applicable according to their terms, shall remain in full force
and effect even in the event of the Executive’s involuntary termination from
employment, with or without Cause and (v)the Executive has carefully read this
Agreement and has given careful consideration to the restraints imposed upon the
Executive by this Agreement and consents to the terms of the restrictive
covenants in this Section 5.3, with the knowledge that this Agreement may be
terminated at any time in accordance with the provisions hereof.

5.4 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(a) An “Affiliate” of any specified Person means any other Person, whether now
or hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person. For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

(b) “Company Parties” means the Company, and its direct and indirect parents,
subsidiaries and Affiliates, and their successors in interest.

(c) “Competing Business” means any business that owns or operates a specialty
retail chain, which chain derives 15% or more of its revenue for the trailing 12
months from the sale of costume jewelry or accessories targeted to girls or
women.

(d) Confidential Information.

(i) Definition. “Confidential Information” means any and all material,
information, ideas, inventions, formulae, patterns, compilations, programs,
devices, methods, techniques, processes, know how, plans (marketing, business,
strategic, technical or otherwise), arrangements, pricing and other data of or
relating to any of the Company Parties (as well as their customers and/or
vendors) that is confidential, proprietary or trade secret (A) by its nature,
(B) based on how it is treated or designated by a Company Party, (C) because the
disclosure of which would have a material adverse effect on the business or
planned business of any of the Company Parties and/or (D) as a matter of law.

 

13



--------------------------------------------------------------------------------

(ii) Exclusions. Confidential Information does not include material, data,
and/or information (A) that any Company Party has voluntarily placed in the
public domain, (B) that has been lawfully and independently developed and
publicly disclosed by third parties, (C) that constitutes the general
non-specialized knowledge and skills gained by the Executive during the
Employment Period or (D) that is otherwise in the public domain through lawful
means; provided, however, that the unauthorized appropriation, use or disclosure
of Confidential Information by the Executive, directly or indirectly, shall not
affect the protection and relief afforded by this Agreement regarding such
information.

(iii) Inclusions. Confidential Information includes, without limitation, the
following information (including without limitation, compilations or collections
of information) relating or belonging to any Company Party (as well as their
clients, customers and/or vendors) and created, prepared, accessed, used or
reviewed by the Executive during or after the Employment Period: (1) product and
manufacturing information, such as ingredients, combinations of ingredients and
manufacturing processes; (2) scientific and technical information, such as
research and development, tests and test results, formulae and formulations,
studies and analysis; (3) financial and cost information, such as operating and
production costs, costs of goods sold, costs of supplies and manufacturing
materials, non-public financial statements and reports, profit and loss
information, margin information and financial performance information;
(4) customer related information, such as customer related contracts, engagement
and scope of work letters, proposals and presentations, customer-related
contacts, lists, identities and prospects, practices, plans, histories,
requirements and needs, price information and formulae and information
concerning client or customer products, services, businesses or equipment
specifications; (5) vendor and supplier related information, such as the
identities, practices, history or services of any vendors or suppliers and
vendor or supplier contacts; (6) sales, marketing and price information, such as
marketing and sales programs and related data, sales and marketing strategies
and plans, sales and marketing procedures and processes, pricing methods,
practices and techniques and pricing schedules and lists; (7) database, software
and other computer related information, such as computer programs, data,
compilations of information and records, software and computer files,
presentation software and computer-stored or backed-up information including,
but not limited to, e-mails, databases, word processed documents, spreadsheets,
notes, schedules, task lists, images and video; (8) employee-related
information, such as lists or directories identifying employees, representatives
and contractors, and information regarding the competencies (knowledge, skill,
experience), compensation and needs of employees, representatives and
contractors and training methods; and (9) business- and operation-related
information, such as operating methods, procedures, techniques, practices and
processes, information about acquisitions, corporate or business opportunities,
information about partners and potential investors, strategies, projections and
related documents, contracts and licenses and business records, files,
equipment, notebooks, documents, memoranda, reports, notes, sample books,
correspondence, lists and other written and graphic business records.

 

14



--------------------------------------------------------------------------------

(e) “Misappropriate”, or any form thereof, means:

(i) the acquisition of any Confidential Information by a Person who knows or has
reason to know that the Confidential Information was acquired by theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain
secrecy or espionage through electronic or other means (each, an “Improper
Means”); or

(ii) the disclosure or use of any Confidential Information without the express
consent of the Company by a Person who (A) used Improper Means to acquire
knowledge of the Confidential Information (B) at the time of disclosure or use,
knew or had reason to know that his or her knowledge of the Confidential
Information was (x) derived from or through a Person who had utilized Improper
Means to acquire it, (y) acquired under circumstances giving rise to a duty to
maintain its secrecy or limit its use or (z) derived from or through a Person
who owed a duty to the Company to maintain its secrecy or limit its use or
(C) before a material change of his or her position, knew or had reason to know
that it was Confidential Information and that knowledge of it had been acquired
by accident or mistake.

(f) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.

(g) “Restricted Period” means (i) the twelve (12) months after the date of
termination of employment (the Executive’s last day of work for the Company) or
(ii) the period during which the Executive is receiving payments from the
Company pursuant to Section 4 hereof.

(h) “Work Product” means all patents and patent applications, all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, creative works, discoveries, software, computer programs,
modifications, enhancements, know-how, formulations, concepts and ideas, and all
similar or related information (in each case whether or not patentable), all
copyrights and copyrightable works, all trade secrets, confidential information,
and all other intellectual property and intellectual property rights that are
conceived, reduced to practice, developed or made by the Executive either alone
or with others in the course of employment with the Company (including
employment prior to the date of this Agreement).

5.5 Remedies. Because the Executive’s services are unique and because the
Executive has access to Confidential Information, the Executive acknowledges and
agrees that if the Executive breaches any of the provisions of Section 5 hereof,
the Company may suffer immediate

 

15



--------------------------------------------------------------------------------

and irreparable harm for which monetary damages alone will not be a sufficient
remedy. The restrictive covenants stated in Section 5 hereof are without
prejudice to the Company’s rights and causes of action at law.

5.6 Interpretation; Severability.

(a) The Executive has carefully considered the possible effects on the Executive
of the covenants not to compete, the confidentiality provisions and the other
obligations contained in this Agreement, and the Executive recognizes that the
Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.

(b) The Executive acknowledges and agrees that the restrictive covenants set
forth in this Agreement are reasonable and necessary in order to protect the
Company’s valid business interests. It is the intention of the parties hereto
that the covenants, provisions and agreements contained herein shall be
enforceable to the fullest extent allowed by law. If any covenant, provision or
agreement contained herein is found by a court having jurisdiction to be
unreasonable in duration, scope or character of restrictions, or otherwise to be
unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Confidential Information or unfair competition by
the Executive.

6. Miscellaneous.

6.1 Public Statements.

(a) Media Nondisclosure. The Executive agrees that during the Employment Period
or at any time thereafter, except as may be authorized in writing by the
Company, the Executive will not directly or indirectly disclose or release to
the Media any information concerning or relating to any aspect of the
Executive’s employment or termination from employment with the Company and/or
any aspect of any dispute that is the subject of this Agreement. For the
purposes of this Agreement, the term “Media” includes, without limitation, any
news organization, station, publication, show, website, web log (blog), bulletin
board, chat room and/or program (past, present and/or future), whether published
through the means of print, radio, television and/or the Internet or otherwise,
and any member, representative, agent and/or employee of the same.

 

16



--------------------------------------------------------------------------------

(b) Non-Disparagement. The Executive agrees that during the Employment Period or
at any time thereafter, the Executive will not make any statements, comments or
communications in any form, oral, written or electronic to any Media or any
customer, client or supplier of the Company or any of its Affiliates, which
would constitute libel, slander or disparagement of the Company or any of its
Affiliates, including, without limitation, any such statements, comments or
communications that criticize, ridicule or are derogatory to the Company or any
of its Affiliates; provided, however, that the terms of this Section 6.1(b)
shall not apply to communications between the Executive and, as applicable, the
Executive’s attorneys or other persons with whom communications would be subject
to a claim of privilege existing under common law, statute or rule of procedure.
The Executive further agrees that the Executive will not in any way solicit any
such statements, comments or communications from others.

6.2 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE EXCLUSIVE
REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES, WHETHER STATUTORY,
CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM THE
COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) (COLLECTIVELY,
“DISPUTES”). THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.

(a) Procedure Generally. The parties agree to submit the Dispute to a single
arbitrator selected from a panel of JAMS arbitrators. The arbitration will be
governed by the JAMS Comprehensive Arbitration Rules and Procedures in effect at
the time the arbitration is commenced, subject to the terms and modifications of
this Agreement. If for any reason JAMS cannot serve as the arbitration
administrator or cannot fulfill the panel requirements of the Arbitration
Provision, the Company may select an alternative arbitration administrator, such
as AAA, to serve under the terms of this Agreement.

(b) Arbitrator Selection. To select the arbitrator, the parties shall make their
respective strikes from a panel of former federal court judges and magistrates,
to the extent available from JAMS (the “First Panel”). If the parties cannot
agree upon an arbitrator from the First Panel or if such a panel is not
available from JAMS, then the parties will next make their respective strikes
from a panel of former Illinois state court trial and appellate judges, to the
extent available from JAMS (the “Second Panel”). Any arbitrators proposed for
the First and Second Panels provided for in this Section 6.2(b) must be
available to serve in the Agreed Venue. If the parties cannot agree upon an
arbitrator from the Second Panel or if such a panel is not available from JAMS,
then the parties will next make their respective strikes from the panel of all
other JAMS arbitrators available to serve in the Agreed Venue.

 

17



--------------------------------------------------------------------------------

(c) VENUE. THE PARTIES STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY SUCH
ARBITRATION PROCEEDING (AND OF ANY OTHER PROCEEDING, INCLUDING ANY COURT
PROCEEDING, UNDER THIS AGREEMENT) SHALL BE CHICAGO, ILLINOIS (THE “AGREED
VENUE”).

(d) Authority and Decision. The arbitrator shall have the authority to award the
same damages and other relief that a court could award. The arbitrator shall
issue a reasoned award explaining the decision and any damages awarded. The
arbitrator’s decision will be final and binding upon the parties and enforceable
by a court of competent jurisdiction. The parties will abide by and perform any
award rendered by the arbitrator. In rendering the award, the arbitrator shall
state the reasons therefor, including (without limitation) any computations of
actual damages or offsets, if applicable.

(e) Fees and Costs. In the event of arbitration under the terms of this
Agreement, the fees charged by JAMS or other arbitration administrator and the
arbitrator shall be borne by the parties equally. In addition, the parties shall
each bear their own costs, expenses and attorneys’ fees incurred in arbitration.

(f) Limited Scope. The following are excluded from binding arbitration under
this Agreement: claims for workers’ compensation benefits or unemployment
benefits; replevin; and claims for which a binding arbitration agreement is
invalid as a matter of law.

6.3 Injunctive Relief. The parties hereto may seek injunctive relief in
arbitration; provided, however, that as an exception to the arbitration
agreement set forth in Section 6.2 hereof, the parties, in addition to all other
available remedies, shall each have the right to initiate an action in any court
of competent jurisdiction in order to request injunctive or other equitable
relief regarding the terms of Sections 5 or 6.2 hereof. The exclusive venue of
any such proceeding shall be in the Agreed Venue. The parties agree (a) to
submit to the jurisdiction of any competent court in the Agreed Venue, (b) to
waive any and all defenses the Executive may have on the grounds of lack of
jurisdiction of such court and (c) that neither party shall be required to post
any bond, undertaking or other financial deposit or guarantee in seeking or
obtaining such equitable relief. Evidence adduced in any such proceeding for an
injunction may be used in arbitration as well. The existence of this right shall
not preclude or otherwise limit the applicability or exercise of any other
rights and remedies that a party hereto may have at law or in equity.

6.4 Settlement of Existing Rights. In exchange for the other terms of this
Agreement, the Executive acknowledges and agrees that: (a) the Executive’s entry
into this Agreement is a condition of employment and/or continued employment
with the Company, as applicable; (b) except as otherwise provided herein, this
Agreement will replace any existing employment agreement between the parties and
thereby act as a novation, if applicable; (c) the Executive is being provided
with access to Confidential Information, including, without limitation,
proprietary

 

18



--------------------------------------------------------------------------------

trade secrets of one or more Company Parties, to which the Executive has not
previously had access; (d) all Company inventions and intellectual property
developed by the Executive during any past employment with the Company and all
goodwill developed with the Company’s clients, customers and other business
contacts by the Executive during any past employment with Company, as
applicable, is the exclusive property of the Company; and (e) all Confidential
Information and/or specialized training accessed, created, received or utilized
by the Executive during any past employment with Company, as applicable, will be
subject to the restrictions on Confidential Information described in this
Agreement, whether previously so agreed or not.

6.5 Indemnification. The Executive shall be entitled, in his capacity as an
officer or director of the Company or any of its subsidiaries, to the benefit of
the indemnification provisions contained in the By-Laws of the Company or as a
matter of law, whichever is greater. In addition, during the term of the
Executive’s employment and, where applicable under the terms of the relevant
liability policy thereafter, the Executive shall be covered under any directors’
and officers’ insurance policy maintained by the Company.

6.6 Post-Termination Assistance. During the Restricted Period, the Executive
shall cooperate, at the reasonable request of the Company (i) in the transition
of any matter for which the Executive had authority or responsibility during the
Employment Period, or (ii) with respect to any other matter involving the
Company for which the Executive may be of assistance. The Executive shall be
entitled to reimbursement of any out-of-pocket expenses he incurs in providing
such assistance upon submission of documentation supporting such expenses.

6.7 Entire Agreement; Waiver. This Agreement contains the entire agreement
between the Executive and the Company with respect to the subject matter hereof,
and supersedes any and all prior understandings or agreements, whether written
or oral. No modification or addition hereto or waiver or cancellation of any
provision hereof shall be valid except by a writing signed by the party to be
charged therewith. No delay on the part of any party to this Agreement in
exercising any right or privilege provided hereunder or by law shall impair,
prejudice or constitute a waiver of such right or privilege.

6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois without regard to principles
of conflict of laws.

6.9 Successors and Assigns; Binding Agreement. The rights and obligations of the
parties under this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, personal representatives, successors and
permitted assigns. This Agreement is a personal contract, and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated by any party
without the prior written consent of the others. As used herein, the term
“successor” as it relates to the Company, shall include, but not be limited to,
any successor by way of merger, consolidation or sale of all or substantially
all of such Person’s assets or equity interests.

6.10 Representation by Counsel; Independent Judgment. Each of the parties hereto
acknowledges that (a) it or the Executive has read this Agreement in its
entirety and understands all of its terms and conditions, (b) it or the
Executive has had the opportunity to consult with any

 

19



--------------------------------------------------------------------------------

individuals of its or the Executive’s choice regarding its or the Executive’s
agreement to the provisions contained herein, including legal counsel of its or
the Executive’s choice, and any decision not to was the Executive’s or its alone
and (c) it or the Executive is entering into this Agreement of its or the
Executive’s own free will, without coercion from any source, based upon its or
the Executive’s own independent judgment.

6.11 Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that the
Executive, it, or the Executive’s or its counsel was the drafter thereof.

6.12 Survival. The applicable provisions of Sections 4, 5 and 6 hereof shall
survive the termination of this Agreement.

6.13 Notices. All notices and communications hereunder shall be in writing and
shall be deemed properly given and effective when received, if sent by facsimile
or telecopy, or by postage prepaid by registered or certified mail, return
receipt requested, or by other delivery service which provides evidence of
delivery, as follows:

If to the Company or the Company, to:

Claire’s Stores, Inc.

2400 W. Central Rd.

Hoffman Estates, IL 60192

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Morgan Lewis & Bockius

101 Park Avenue

New York, NY 10178

Attention: Gary Rothstein, Esq.

Telephone: (212) 309-6360

Facsimile: (212) 309-6001

E-mail: grothstein@morganlewis.com

If to the Executive, to:

James D. Fielding

In Care of:

Hahn & Hahn, LLP

Gene E. Gregg, Jr.

301 E. Colorado Blvd., Suite 900

Pasadena, CA 91101

Telephone: (626) 796-9123

Facsimile: (626) 449-7357

E-mail: ggregg@hahnlawyers.com

 

20



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Hahn & Hahn, LLP

Gene E. Gregg, Jr.

301 E. Colorado Blvd., Suite 900

Pasadena, CA 91101

Telephone: (626) 796-9123

Facsimile: (626) 449-7357

E-mail: ggregg@hahnlawyers.com

or to such other address as one party may provide in writing to the other party
from time to time.

6.14 No Conflicts. The Executive represents and warrants to the Company that his
acceptance of employment and the performance of his duties for the Company will
not conflict with or result in a violation or breach of, or constitute a default
under any contract, agreement or understanding to which he is or was a party or
of which he is aware and that there are no restrictions, covenants, agreements
or limitations on his right or ability to enter into and perform the terms of
this Agreement.

6.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile transmission of any signed
original document or retransmission of any signed facsimile transmission will be
deemed the same as delivery of an original. At the request of any party, the
parties will confirm facsimile transmission by signing a duplicate original
document.

6.16 Captions. Paragraph headings are for convenience only and shall not be
considered a part of this Agreement.

6.17 No Third Party Beneficiary Rights. Except as otherwise provided in this
Agreement, no entity shall have any right to enforce any provision of this
Agreement, even if indirectly benefited by it.

6.18 Withholdings. Any payments provided for hereunder shall be paid net of any
applicable withholdings required under Federal, state or local law and any
additional withholdings to which Executive has agreed.

6.19 No Mitigation. In the event of any termination of the Executive’s
employment hereunder, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.

 

21



--------------------------------------------------------------------------------

Signature page to follow

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, to be effective for all purposes as of the Effective
Date.

 

CLAIRE’S STORES, INC. By:  

/s/ Peter Copses

Name:   Peter Copses Title:   Chairman of the Board EXECUTIVE

/s/ James D. Fielding

Name:   James D. Fielding

 

23



--------------------------------------------------------------------------------

Exhibit A

Previously filed as exhibit 10.1 to Form 8-K by the Company on May 20, 2011.



--------------------------------------------------------------------------------

Exhibit B

CLAIRE’S INC.

2400 W. Central Rd.

Hoffman Estates, IL 60192

June     , 2012

James D. Fielding

[address]

 

Re: Grant of Stock Options

Dear Jim:

We are pleased to inform you that you have been granted options to purchase
1,050,000 shares of common stock of Claire’s Inc. (the “Company”). As further
described below, the options have varying features relating to vesting and are
denominated as an “Investment Option”, a “Time Option” and a “Performance
Option”. These options and are collectively referred to as the “Options”. The
Options have been granted pursuant to the Company’s Stock Incentive Plan (the
“Plan”), a copy of which is attached, and are subject in all respects to the
provisions of the Plan. Capitalized terms not otherwise defined in the text or
in paragraph 6 are defined in the Plan.

 

1. Investment Option: The key terms of the Investment Option are as follows:

 

  (a) Number of Shares. 50,000

 

  (b)

Exercise Price per Share. $[10.00]1

 

  (c) Vesting. The Investment Option is fully vested and immediately
exercisable.

 

2. Time Option: The key terms of the Time Option are as follows:

 

  (a) Number of Shares. 500,000

 

  (b)

Exercise Price per Share. $[10.00]2

 

1 

If fair market value per share, based on independent valuation, is greater,
exercise price will equal such greater amount

2 

See fn 1



--------------------------------------------------------------------------------

  (c) Vesting. The Time Option will vest and become exercisable in four equal
annual installments on June 18, 2013, 2014, 2015 and 2016, provided that the
Time Option will become fully vested and exercisable immediately prior to a
Change of Control, provided further that a portion of the Time Option will
become vested and exercisable upon termination of your employment with the
Company and its Affiliates by reason of your death or Disability, such portion
to equal the portion of the Option that would have vested on the next scheduled
vesting date had your employment not so terminated, multiplied by a fraction,
the numerator of which is the number of days that elapsed from the most recent
vesting date to the date of such termination, and the denominator of which is
365.

 

3. Performance Option: The key terms of the Target Performance Option are as
follows:

 

  (a) Number of Shares. 500,000

 

  (b)

Exercise Price per Share. $[10.00]3

 

  (c) Vesting. If on any Measurement Date, the Value Per Share equals or exceeds
the Target Stock Price, then Performance Option will vest and become exercisable
in two equal annual installments on each of the first two anniversaries of such
Measurement Date, provided that if a Change of Control occurs coincident with or
after any such Measurement Date where the Value Per Share equals or exceeds the
Target Stock Price, any unvested installment shall become fully vested
immediately prior to the Change of Control.

 

4. Termination of the Options. The Options shall terminate pursuant to the
provisions of Section 5 of the Plan; provided, however, that the Performance
Option shall terminate no later than the date of a Change of Control to the
extent the Target Stock Price is not achieved at such time, or was not
previously achieved; provided further that the Investment Option, as it relates
to 10,000 Shares, shall terminate on September 2, 2012 if prior to such date,
you have not completed the Second Stock Purchase, as defined in Section 3.6 of
the employment agreement by and between you and Claire’s Stores, Inc., dated May
    , 2012 (the “Employment Agreement”), and shall terminate as to an additional
10,000 Shares on January 1, 2013, if prior to such date you have not completed
the Second stock Purchase.

 

5. Rights/Restrictions on Shares. Any and all Shares acquired upon exercise of
the Options shall be subject to the rights and restrictions set forth in
Section 8 of the Plan, provided that in addition to the Company’s rights under
Section 8(d) of the

 

3 

See fn 1

 

2



--------------------------------------------------------------------------------

  Plan (Repurchase Right), if you voluntarily resign from employment with the
Company and its Affiliates without Good Reason (as defined in the Employment
Agreement) prior to the earlier of June 18, 2016 or the date of a Qualified IPO,
then the price per Share to be paid by the Company for any Shares acquired upon
exercise of the Investment Option that it chooses to repurchase under
Section 8(d) of the Plan shall not exceed the price per Share paid by you upon
exercise such Option, less any distributions paid in respect of such Share. In
addition, if you fail to complete the Second Stock Purchase on or before
September 1, 2012, for purposes of Section 8(d) of the Plan, such failure shall
be treated as a termination for Cause as to up to 10,000 Shares acquired upon
exercise of the Investment Option on or before such date (whether or not your
employment is actually terminated), and if you fail to complete the Second Stock
Purchase on or before December 31, 2012, for purposes of Section 8(d) of the
Plan, such failure shall be treated as a termination for Cause as to up to an
additional 10,000 Shares acquired upon exercise of the Investment Option on or
before such date (whether or not your employment is actually terminated).

 

6. Federal Taxes: The Options granted to you are treated as “nonqualified
options” for federal tax purposes, which means that when you exercise, the
excess of the value of the Shares issued on exercise over the exercise price
paid for the Shares is income to you, subject to wage-based withholding and
reporting. When you sell the Shares acquired upon exercise, the excess (or
shortfall) between the amount you receive upon the sale and the value of the
shares at the time of exercise is treated as capital gain (or loss). State and
local taxes may also apply. You should consult your personal tax advisor for
more information concerning the tax treatment of your Options.

 

7. Definitions. For purposes of this letter:

 

  (a) “Apollo” means Apollo Management VI, L.P. and its Affiliates or any entity
controlled thereby or any of the partners thereof.

 

  (b) “Capital Stock” of any Person means any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in, however designated, equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

 

  (c) “Change of Control” means:

 

  (i)

any event occurs the result of which is that any “Person,” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has

 

3



--------------------------------------------------------------------------------

  the right to acquire within one year) directly or indirectly, of more than 50%
of the Voting Stock of the Company or any successor company thereto, including,
without limitation, through a merger or consolidation or purchase of Voting
Stock of the Company; provided that none of the Permitted Holders or their
Related Parties have the right or ability by voting power, contract or otherwise
to elect or designate for election a majority of the Board; provided further
that the transfer of 100% of the Voting Stock of the Company to a Person that
has an ownership structure identical to that of the Company prior to such
transfer, such that the Company becomes a wholly owned Subsidiary of such
Person, shall not be treated as a Change of Control;

 

  (ii) after an initial public offering of Capital Stock of the Company during
any period of two (2) consecutive years, individuals who at the beginning of
such period constituted the Board, together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the directors of the Company
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board then in office;

 

  (iii) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole to any Person or group of related Persons other than a Permitted Holder or
a Related Party of a Permitted Holder; or

 

  (iv) the adoption of a plan relating to the liquidation or dissolution of the
Company.

 

  (d) “Claire’s Investors Liquidity Event” means any transaction (including,
without limitation, a stock sale, redemption or buy back, merger, consolidation
or otherwise) immediately following which 25% of the Shares held by all Claire’s
Investors have been exchanged for or converted into consideration, all or
substantially all of which consists of cash or readily marketable securities
that the Claire’s Investors can immediately resell for cash at prevailing quoted
prices without legal, contractual or market restrictions.

 

  (e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

4



--------------------------------------------------------------------------------

  (f) “Measurement Date” means (1) prior to a Qualified IPO, the date of a
Claire’s Investors Liquidity Event, (2) the date of a Qualified IPO, or
(3) following a Qualified IPO, each trading day, starting with the 30th trading
day following the Qualified IPO.

 

  (g) “Permitted Holder” means Apollo.

 

  (h) “Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

  (i) “Related Party” means:

 

  (i) any controlling stockholder, 50% (or more) owned Subsidiary, or immediate
family member (in the case of an individual) of any Permitted Holder; or

 

  (ii) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 50% or more controlling interest of which consist of any
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (1).

 

  (j) “Subsidiary” means, with respect to any specified Person:

 

  (i) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

  (ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

 

  (k) “Target Stock Price” means $25.00, provided that the Committee shall make
such adjustment to the Target Stock Price as it determines is equitable and
appropriate to reflect changes to the outstanding Shares or capital structure of
the Company, including contributions and distributions of capital.

 

5



--------------------------------------------------------------------------------

  (l) “Value Per Share” means (1) prior to a Qualified IPO, the price per Share
realized by the Claire’s Investors in connection with a Claire’s Investors
Liquidity Event, (2) upon a Qualified IPO, the price per Share paid by the
public as shown on the final prospectus filed with the Securities and Exchange
Commission in connection with the Qualified IPO, or (3) following a Qualified
IPO, the average closing price of a Share for the period of 30 consecutive
trading days ending on the Measurement Date.

 

  (m) “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

We are excited to give you this opportunity to share in our future success.
Please indicate your acceptance of this option grant and the terms of the Plan
by signing and returning a copy of this letter.

 

Sincerely, CLAIRE’S INC. By:  

 

Name:   Title:   Agreed to and Accepted by:

 

James D. Fielding

 

6



--------------------------------------------------------------------------------

Exhibit C

CLAIRE’S INC.

2400 W. Central Rd.

Hoffman Estates, IL 60192

June     , 2012

James D. Fielding

[address]

 

Re: Acquisition of Shares

Dear Jim:

This will evidence our agreement, effective on                     , 2012 (the
“Effective Date”) relating to the purchase by you from Claire’s Inc. (the
“Company”), of [30,000][20,000] shares of the Company’s common stock on the
terms and conditions set forth in this letter agreement (the “Letter
Agreement”). The Shares shall be issued pursuant to the Company’s Stock
Incentive Plan (the “Plan”), a copy of which is attached, and are subject in all
respects to the provisions of the Plan. Capitalized terms not otherwise defined
in the text are defined in the Plan.

 

1. Purchase Price. The purchase price per Share is $10, for a total of
[$300,000][$200,000] payable by wire transfer on the Effective Date.

 

2. Vesting. All of the Shares will be fully vested.

 

3. Rights/Restrictions on Shares. The Shares shall be subject to the rights and
restrictions as set forth in Section 8 of the Plan.

 

4. Representations.

(a) Authority. You have the requisite power, authority and capacity to execute
this Letter Agreement and to perform your obligations under this Letter
Agreement and to consummate the transactions contemplated hereby, and your
acceptance has been duly and validly executed and delivered by you and
constitutes your legal, valid and binding obligation, enforceable against you in
accordance with its terms, except to the extent that such validly binding effect
and enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and other laws relating to or affecting creditors’ rights
generally.

(b) Shares Unregistered. You acknowledge that (i) the offer and sale, or grant
of the Shares has not been registered under applicable securities laws;
(ii) there is no established



--------------------------------------------------------------------------------

market for the Shares and it is not anticipated that there will be any such
market for the Shares in the foreseeable future; (iii) you are acquiring the
Shares for the purpose of investment and not with a view to, or for resale in
connection with, the distribution thereof, and not with any present intention of
distributing the Shares and you have no present plan or intention to sell any of
the Shares; (iv) you are an “accredited investor” under Rule 501(a) of the
Securities Act of 1933, and your knowledge and experience in financial and
business matters are such that you are capable of evaluating the merits and
risks of your investment in the Shares; (v) you and your representatives,
including your professional, financial, tax and other advisors, if any, have
carefully considered your proposed investment in the Shares, and you understand
and have taken cognizance of (or have been advised by your representatives as
to) the risk factors related to the acquisition of the Shares, and no
representations or warranties have been made to you or your representatives
concerning the Shares, the Company or the Company’s business, operations,
financial condition or prospects or other matters; (vi) in making your decision
to purchase the Shares, you have relied upon independent investigations made by
you and, to the extent believed by you to be appropriate, your representatives,
including your professional, financial, tax and other advisors, if any; and
(vii) you and your representatives have been given the opportunity to request to
examine all documents of, and to ask questions of, and to receive answers from,
the Company and its representatives concerning the terms and conditions of the
acquisition of the Shares and to obtain any additional information which you or
your representatives deem necessary.

(c) Acknowledgement. You acknowledge: (i) that this award of the opportunity to
purchase the Shares is a one-time benefit, which does not create any contractual
or other right to receive future awards (other than matching option grants as
provided in an option grant agreement dated as of the date hereof), or benefits
in lieu of awards; (ii) that all determinations with respect to any such future
awards, including, but not limited to, the times when awards shall be granted,
the number of shares subject to each award, the exercise or purchase price, and
the time or times when each award shall vest, will be at the sole discretion of
the Company; (iii) that the purchase of the Shares shall not create a right to
further employment with the Company and shall not interfere with the Company’s
or your ability to terminate your employment relationship at any time with or
without cause; (iv) that your purchase the Shares is voluntary; and (v) that
this award is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
except as otherwise provided under applicable law.

 

5.

Employee Data Privacy. As a condition of the award of this opportunity to
purchase the Shares, you consent to the collection, use and transfer of personal
data as described in this paragraph 5. You understand that the Company and its
Affiliates hold certain personal information about you including, but not
limited to, your name, home address and telephone number, date of birth, social
security number, salary, nationality, job title, common shares or directorships
held in the Company, details of all other entitlement to common shares awarded,
cancelled, exercised, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the award of this opportunity to purchase
Shares (“Data”). You further understand that the Company and/or its Affiliates
will transfer Data amongst

 

2



--------------------------------------------------------------------------------

  themselves as necessary for the purposes of implementation, administration and
management of this award, and that the Company and/or any of its Affiliates may
each further transfer Data to any third parties assisting the Company in such
implementation, administration and management. You authorize them to receive,
possess, use, retain and transfer Data in electronic or other form, for the
purposes of implementing, administering and managing the award of this
opportunity to purchase Shares, including any requisite transfer of such Data as
may be required for the administration of this award and/or the subsequent
holding common shares on your behalf to a broker or other third party with whom
the shares acquired on exercise may be deposited. You understand that he or she
may, at any time, view the Data, require any necessary amendments to it or
withdraw the consent herein in writing by contacting the local human resources
representative.

*    *    *    *

[remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

Sincerely, CLAIRE’S INC. By:  

 

Name:   Title:   Agreed to and Accepted by:

 

James D. Fielding

 

4



--------------------------------------------------------------------------------

Exhibit D

RELEASE

I, James D. Fielding, the undersigned, agree to accept the compensation,
payments, benefits and other consideration provided for in Section 4.3(d) of the
Employment Agreement between me and by and between Claire’s Stores, Inc. (the
“Company”) dated as of May     , 2012 (the “Employment Agreement”) in full
resolution and satisfaction of, and hereby IRREVOCABLY AND UNCONDITIONALLY
RELEASE, REMISE AND FOREVER DISCHARGE the Company and Releasees from any and all
agreements, promises, liabilities, claims, demands, rights and entitlements of
any kind whatsoever, in law or equity, whether known or unknown, asserted or
unasserted, fixed or contingent, apparent or concealed, to the maximum extent
permitted by law (“Claims”), which I, my heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have
for, upon, or by reason of any matter, cause or thing whatsoever existing,
arising, occurring or relating to my employment and/or termination thereof with
the Company and Releasees, or my status as a stockholder of the Company and
Releasees, at any time on or prior to the date I execute this Release,
including, without limitation, any and all Claims arising out of or relating to
compensation, benefits, any and all contract claims, tort claims, fraud claims,
claims for bonuses, commissions, sales credits, etc., defamation, disparagement,
or other personal injury claims, claims for accrued vacation pay, claims under
any federal, state or municipal wage payment, discrimination or fair employment
practices law, statute or regulation, and claims for costs, expenses and
attorneys’ fees with respect thereto. This release and waiver includes, without
limitation, any and all rights and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Acts of 1866, 1871 and 1991, the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act
(including but not limited to the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the National Labor Relations Act, the Family
and Medical Leave Act, the Equal Pay Act, the Sarbanes-Oxley Act, the Illinois
Human Rights Act, the Illinois Equal Pay Laws, the Illinois Whistleblower
Protection Act, the Illinois Wage Payment and Collection Law, and all amendments
to the foregoing, and any other federal, state or local statute, ordinance,
regulation or constitutional provision regarding employment, compensation,
employee benefits, termination of employment or discrimination in employment.
Notwithstanding the above, I do not release (i) any right to indemnification I
may have as a director, officer or employee pursuant to applicable law, the
Company’s Bylaws, and/or the Company’s certificate of incorporation, (ii) any
rights to any earned and vested benefits to which I am entitled under the terms
of any employee benefit plan maintained by the Company or any of its
subsidiaries, or (iii) any rights with respect to any vested shares of Company,
or vested options to purchase such shares, as I may now own, pursuant to the
written agreements with Claire’s governing such shares or options.

I represent and affirm (i) that I have not filed any Claim against the Company
or Releasees and (ii) that to the best of my knowledge and belief, there are no
outstanding Claims.

For the purpose of implementing a full and complete release and discharge of
Claims, I expressly acknowledge that this Release is intended to include in its
effect, without limitation, all the Claims described in the preceding
paragraphs, whether known or unknown, apparent or



--------------------------------------------------------------------------------

concealed, and that this Release contemplates the extinction of all such Claims,
including Claims for attorney’s fees. I expressly waive any right to assert
after the execution of this Release that any such Claim has, through ignorance
or oversight, been omitted from the scope of the Release.

For purposes of this Release, the term “the Company and Releasees” includes the
Company and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their past, present and future officers, directors, shareholders,
representatives, agents, attorneys and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Release shall inure to the benefit of and shall be
binding and enforceable by all such entities and individuals.

I acknowledge I will be entitled to the compensation, payments, benefits and
other consideration provided for in Section 4.3(d) of the Employment Agreement
payable or commencing on             , 2      , which is 30 days following the
date of the date of my termination of employment, provided that, as of that
date, I have signed and returned this Release to the Company, attention General
Counsel, and have not revoked it pursuant to the following paragraph.

I further acknowledge that I have had at least 21 days from my receipt of this
Release, to review and consider this Release, to consult with an attorney prior
to executing this Release, and have been provided 7 days to revoke my execution
of this Release by delivering a written notice of revocation to the Company,
attention General Counsel.

 

I ACKNOWLEDGE THAT I HAVE READ THIS     RELEASE AND I UNDERSTAND     AND ACCEPT
ITS TERMS    

 

   

 

James D. Fielding     Date Sworn to before me this         day of             ,
20        

 

    Notary Public    

 

2